Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 1 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 2 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 3 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 4 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 5 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 6 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 7 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 8 of 13
Case 18-01062-JDW   Doc 1   Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document     Page 9 of 13
Case 18-01062-JDW   Doc 1    Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document      Page 10 of 13
Case 18-01062-JDW   Doc 1    Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document      Page 11 of 13
Case 18-01062-JDW   Doc 1    Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document      Page 12 of 13
Case 18-01062-JDW   Doc 1    Filed 12/26/18 Entered 12/27/18 09:00:59   Desc Main
                            Document      Page 13 of 13
